DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 17 August 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
As currently amended, Claims 1 and 10 recite “the oxygen scavenging layer having less than 0.1 wt.% of polybutadiene based on the weight of the oxygen scavenging layer.”  There is insufficient written description support for this limitation in 
The polybutadiene may be present in the oxygen scavenging layer 22 from in as little as 0.1 wt. %, 0.2 wt. %, 0.3 wt. %, 0.5 wt. %, or 0.7 wt. %, or as much as 1 wt. %, 2 wt. %, 3 wt. %, 5 wt. %, 7 wt. % or 10 wt. %, or may be within any range defined between any two of the foregoing values, such as 0.1 wt. % to 10 wt. %, 0.2 wt.% to 7 wt. %, 0.5 wt. % to 5 wt. %, 0.2 wt. % to 0.5 wt. %, or 0.5 wt. % to 3 wt. %, for example. The foregoing weight percentages are of the overall oxygen scavenging layer 22.

This disclosure is entirely silent regarding any amount of polybutadiene within the range of from greater than zero to less than 0.1 wt.% which is encompassed by claims 1 and 10 as currently amended.  As such, there is insufficient written description support for claim 1 as amended.  Additionally, the Examiner notes that Applicant has not specifically cited which portions of Applicant’s specification are relied upon for written description support for the amendments made to the claims.  Claims 2-9 and 11-14 are rejected for depending from rejected claim 1 or claim 10.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhee et al., US 2007/0154668 (“Rhee”)(previously cited). 
Regarding claim 1, Rhee discloses a multilayer packaging film comprising a layer formed from an ethylene/vinyl alcohol copolymer (EVOH) and a layer formed from a high gas barrier polyamide composition [abstract, 0002, 0008, 0036, 0040, 0043]. The polyamide composition comprises a first polyamide and a second polyamide [0009].  The first polyamide is a crystallizable (co)polyamide [0009].  The second polyamide is a polyamide copolymer comprising meta-xylylene diamine (MXD) moiety, an isophthalic acid (IPA) moiety, and an additional polyamide monomeric precursor moiety [0009, 0017-0023]. The polyamide composition may additionally comprise a metal carboxylate catalyst (i.e. a metal salt) in an amount of from about 0.01wt% to about 0.05wt% [0029, 0030] which reads on the metal salt catalyst recited in claim 1.
The polyamide composition exhibits high oxygen scavenging capability and is suitable for producing extended-shelf life food packaging [abstract]. Rhee teaches that polyamide composition may also comprise an oxidizable polydiene or an oxidizable polyether [0026].  While polybutadiene is disclosed as being a suitable oxidizable polydiene, a number of different polydiene species are mention beyond polybutadiene [0026, 0027] and polybutadiene is not a required component of the disclosed film.  As such, Rhee fairly teaches embodiments of the film wherein the high gas barrier polyamide composition does not comprise a polybutadiene which meets the limitations of claim 1.
Regarding claim 2, Rhee teaches that the second polyamide comprises from about 20 to about 70 wt% of the MXD moiety, from about 1 to about 30 wt% of the IPA moiety, and from about 20 to about 60 wt% of the polyamide monomeric precursor moiety [0024] which reads on the proportions recited in claim 2.  
Regarding claim 3, Rhee teaches that the first polyamide may be, inter alia, PA 6, PA 66, or PA 6/66 [0022].
Regarding claim 5, Rhee teaches that the high gas barrier polyamide composition comprises from about 5 to about 50 wt% of the first polyamide and from about 50 to about 95 wt% of the second polyamide [0025] which read on the claimed amounts.
Regarding claim 6, Rhee teaches that the metal salt catalyst may be, inter alia, cobalt stearate [0029, 0030].
Regarding claim 10, Rhee teaches forming containers from the film [0036].
Regarding claim 11, Rhee teaches that the second polyamide comprises from about 20 to about 70 wt% of the MXD moiety, from about 1 to about 30 wt% of the IPA moiety, and from about 20 to about 60 wt% of the polyamide monomeric precursor moiety [0024] which reads on the proportions recited in claim 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee as applied to claim 1 above.
Regarding claim 4, Rhee teaches that the polyamide monomeric precursor moiety may be adipic acid [0023] as recited in claim 4.  The claimed molar ratio of IPA to polyamide monomeric precursor (i.e. adipic acid) recited in claim 4 is encompassed, and therefore rendered obvious, by the range of amounts of IPA and polyamide monomeric precursor taught by Rhee.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dayrit et al., US 2003/0017352 (“Dayrit”) in view of Rhee.
Regarding claim 1, Dayrit discloses a multilayer packaging film comprising a core layer comprising of an ethylene/vinyl alcohol copolymer (EVOH) layer disposed between two intermediate polyamide layers [abstract, 0010, 0011].  The polyamide layers may comprise a blend of polyamides [0036]. The packaging film is suitable for producing food packaging [0009].  
Dayrit is silent regarding the polyamide layers comprising a first polyamide, a second polyamide, and a metal salt catalyst.
Rhee discloses a high gas barrier polyamide composition for use in producing packaging [abstract, 0002].  The polyamide composition comprises a first polyamide and a second polyamide [0009].  The first polyamide is a crystallizable (co)polyamide [0009].  The second polyamide is a polyamide copolymer comprising an MXD moiety, an IPA moiety, and an additional polyamide monomeric precursor [0009, 0017-0023].  The polyamide composition may additionally comprise a metal carboxylate catalyst (i.e. metal salt) in an amount of from about 0.01wt% to about 0.05wt% [0029, 0030] which reads on the metal salt catalyst recited in claim 1. The polyamide composition exhibits high oxygen scavenging capability and is suitable for producing extended-shelf life food packaging [abstract]. The high gas barrier polyamide is not required to comprise a polybutadiene.
Dayrit and Rhee are both directed towards films comprising a polyamide layer wherein the film is suitable for producing food packaging. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Dayrit by forming the two intermediate polyamide layers from the a high gas barrier polyamide composition taught by Rhee with the expectation of 
Regarding claims 2 and 4, Rhee teaches that the second polyamide comprises from about 20 to about 70 wt% of the MXD moiety, from about 1 to about 30 wt% of the IPA moiety, and from about 20 to about 60 wt% of the polyamide monomeric precursor moiety [0024] which reads on the proportions recited in claim 2.  Rhee also teaches that the polyamide monomeric precursor moiety may be adipic acid [0023] as recited in claim 4.  The claimed molar ratio of IPA to polyamide monomeric precursor (i.e. adipic acid) recited in claim 4 is encompassed, and therefore rendered obvious, by the range of amounts of IPA and polyamide monomeric precursor taught by Rhee.
Regarding claims 3, Rhee teaches that the first polyamide may be, inter alia, PA 6, PA 66, or PA 6/66 [0022].
Regarding claim 5,
Regarding claim 6, Rhee teaches that the metal salt catalyst may be, inter alia, cobalt stearate [0029, 0030].
Regarding claims 7 and 8, the other of the two intermediate polyamide layers (which would also be formed from the high gas barrier polyamide composition disclosed by Rhee) of the film of modified Dayrit reads on the claimed polyamide layer disposed on a first side of the EVOH layer.  One of the polyamide components in the other of the two intermediate polyamide layers would have read on the third polyamide component recited in claim 7. As is noted above, Rhee teaches that the crystallizable (co)polyamide of the high gas barrier polyamide composition may be, inter alia, PA 6, PA 66, or PA 6/66 which reads on the third polyamide species recited in claim 8. 
Regarding claim 9, Dayrit teaches that the film further comprises two outer polyolefin layers each of which are bonded to one of the two intermediate polyamide layers via a layer of adhesive (i.e. a tie layer) [0010].
Regarding claims 10 and 14, Dayrit teaches forming a retort pouch from the disclosed film [0011].
Regarding claim 11, Rhee teaches that the second polyamide comprises from about 20 to about 70 wt% of the MXD moiety, from about 1 to about 30 wt% of the IPA moiety, and from about 20 to about 60 wt% of the polyamide monomeric precursor moiety [0024] which reads on the proportions recited in claim 11.  
Regarding claim 12
Regarding claim 13, Dayrit teaches that the film further comprises two outer polyolefin layers each of which are bonded to one of the two intermediate polyamide layers via a layer of adhesive (i.e. a tie layer) [0010].

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
On pages 5 and 6 of the remarks filed 15 December 2021 and page 3 of the declaration of Dr. Simon Porter filed 15 December 2021, Applicant appears to assert that Rhee teaches a polyamide blend which is required comprise a polybutadiene in amounts which are greater than that recited in amended claims 1 and 10.  However, the Examiner notes that while Rhee discloses a composition which may comprise polybutadiene an oxidizable polymer component polybutadiene is not a required component.  On the contrary, Rhee teaches that the oxidizable polymer may be a polyether [0026].  Additionally, even when discussing using a polydiene as the oxidizable polymer component, Rhee explicitly teaches alternatives to polybutadiene such as polyisoprene, polychloroprene, and poly 1,6-hexatriene [0026].  As such, it is evident that the broader teaching of Rhee include embodiments which do not comprise polybutadiene.  Regarding such situations, MPEP 2123 I establishes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Additionally, MPEP 2123 II establishes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Therefore, taken that Rhee explicitly teaches alternatives to polybutadiene, the film and package 
On page 6 of the remarks and page 3 of the declaration of Dr. Porter, Applicant asserts that there are disadvantages associated with compositions comprising polybutadiene.  While it is unclear how the presence of any disadvantages associated with polybutadiene distinguishes the claimed film/package from the film/package taught by the instantly applied prior art, it is noted that Rhee plainly teaches alternatives to film/packages comprising polybutadiene as a component. As is noted above, MPEP 2123 establishes that a prior art reference may be relied upon for all that it would have reasonably taught to one of ordinary skill in the art including non-preferred embodiments. Therefore, given that Rhee teaches compositions which do not comprise polybutadiene the film/package of the instantly applied prior art read on the instantly claimed film/package. As such, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782